                   Case 19-50756-BLS             Doc 4       Filed 12/02/19        Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                         )
                                               )                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES,                 )
LLC, et al.,1                                  )                    Case No. 17-12560 (BLS)
                                               )                    (Jointly Administered)
                         Remaining Debtors.    )
________________________________________ )
MICHAEL GOLDERBG, as Liquidating Trustee )
of the Woodbridge Liquidation Trust, successor )                    Adversary Proceeding No. 19-50756
in interest to the estates of WOODBRIDGE       )                    (BLS)
GROUP OF COMPANIES, LLC, et al.,               )
                                               )
                         Plaintiff,            )                    JURY TRIAL DEMANDED
                                               )
                 v.                            )
                                               )
CHRIST TEMPLE BAPTIST CHURCH,                  )
                                               )
                         Defendant.            )
________________________________________ )



DEFENDANT'S ANSWER TO COMPLAINT FOR AVOIDANCE AND RECOVERY OF
PREFERENTIAL AND FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §§ 544,
                         547, 548 & 550

         Christ Temple Baptist Church (the "Defendant"), through its undersigned counsel, files

the following Answer to Complaint For Avoidance And Recovery Of Preferential And

Fraudulent Transfers Pursuant To 11 U.S.C. §§ 544, 547, 548 & 550 (the "Complaint"), averring

as follows:

                                             Nature of the Action

         1.       Defendant submits that no response is required to the averments in paragraph 1.

To the extent a response is required, the averments in paragraph 1 are denied.


1
 The Remaining Debtors and the last four digits of their respective federal tax identification number are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.
                Case 19-50756-BLS          Doc 4        Filed 12/02/19   Page 2 of 9



                                             The Parties

          2.   The averments in paragraph 2 constitute a conclusion of law to which no response

is required. To the extent a response is required, the averments in paragraph 2 are denied.

          3.   The averments in paragraph 3 are admitted in part and denied in part. Defendant

admits only that it is a church operating in the State of Illinois. In further response, the

remaining averments in paragraph 3 constitute a conclusion of law to which no response is

required. To the extent a response is required, the remaining averments in paragraph 3 are

denied.

                                      Jurisdiction and Venue

          4.   The averments in paragraph 4 constitute a conclusion of law to which no response

is required. To the extent a response is required, the averments in paragraph 4 are denied.

          5.   The averments in paragraph 5 constitute a conclusion of law to which no response

is required. To the extent a response is required, the averments in paragraph 5 are denied.

          6.   Defendant submits that no response is required to the averments in paragraph 6.

To the extent a response is required, the averments in paragraph 6 are denied. By way of further

response, the Defendant does not consent to the entry of final orders or judgment by this Court if

it is determined that consent of the parties is required by this Court to enter final orders or

judgment consistent with Article III of the United States Constitution.

          7.   The averments in paragraph 7 constitute a conclusion of law to which no response

is required. To the extent a response is required, the averments in paragraph 7 are denied.

          8.   The averments in paragraph 8 constitute a conclusion of law to which no response

is required. To the extent a response is required, the averments in paragraph 8 are denied.

                                         Case Background

          9.   The averments in paragraph 9 are admitted.


                                                  -2-
                Case 19-50756-BLS        Doc 4       Filed 12/02/19   Page 3 of 9



          10.   The averments in paragraph 10 are admitted.

                                              Facts

          11.   The Defendant is without sufficient information to admit or deny the averments in

paragraph 11. To the extent a response is required, the averments in paragraph 11 are denied.

          12.   The Defendant is without sufficient information to admit or deny the averments in

paragraph 12. To the extent a response is required, the averments in paragraph 12 are denied.

          13.   The Defendant is without sufficient information to admit or deny the averments in

paragraph 13. To the extent a response is required, the averments in paragraph 13 are denied.

          14.   The averments in paragraph 14 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 14 are

denied.

          15.   The averments in paragraph 15 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 15 are

denied.

          16.   The averments in paragraph 16 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 16 are

denied.

          17.   The averments in paragraph 17 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 17 are

denied.

          18.   The averments in paragraph 18 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 18 are

denied.




                                               -3-
                Case 19-50756-BLS        Doc 4       Filed 12/02/19   Page 4 of 9



          19.   The averments in paragraph 19 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 19 are

denied

                                 FIRST CLAIM FOR RELIEF

                    (Avoidance of Preferential Transfers - 11 U.S.C. § 547)

          20.   Paragraphs 1 through 19 are incorporated herein by reference.

          21.   The averments in paragraph 21 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 21 are

denied.

          22.   The averments in paragraph 22 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 22 are

denied.

          23.   The averments in paragraph 23 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 23 are

denied.

          24.   The averments in paragraph 24 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 24 are

denied.

          25.   The averments in paragraph 25 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 25 are

denied.

          26.   The averments in paragraph 26 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 26 are

denied.


                                               -4-
                Case 19-50756-BLS        Doc 4       Filed 12/02/19   Page 5 of 9



          27.   The averments in paragraph 27 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 27 are

denied.

          28.   The averments in paragraph 28 are admitted in part and denied in part. Defendant

admits only that no such payments have been made to the Plaintiff. The remaining averments in

paragraph 28 are denied.

          29.   The averments in paragraph 29 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 29 are

denied.

                               SECOND CLAIM FOR RELIEF

                            (Recovery of Property - 11 U.S.C. § 550)

          30.   Paragraphs 1 through 29 are incorporated herein by reference.

          31.   The averments in paragraph 31 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 31 are

denied.

          32.   The averments in paragraph 32 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 32 are

denied.

          33.   The averments in paragraph 33 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 33 are

denied.

                                THIRD CLAIM FOR RELIEF

(To Avoid Intentionally Fraudulent Transfers under 11 U.S.C. §§ 544(b) and 548(a)(1)(A),
                           and Cal. Civ. Code § 3439, et seq.)

          34.   Paragraphs 1 through 33 are incorporated herein by reference.

                                               -5-
                  Case 19-50756-BLS         Doc 4        Filed 12/02/19   Page 6 of 9



          35.    The averments in paragraph 35 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 35 are

denied.

          36.    The averments in paragraph 36 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 36 are

denied.

                                  FOURTH CLAIM FOR RELIEF

  (Recovery of Property - 11 U.S.C. §§ 544(b) and 550 and Cal. Civ. Code § 3439, et seq.)

          37.    Paragraphs 1 through 36 are incorporated herein by reference.

          38.    The averments in paragraph 38 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 38 are

denied.

          39.    The averments in paragraph 39 constitute a conclusion of law to which no

response is required. To the extent a response is required, the averments in paragraph 39 are

denied.

                                   DEMAND FOR JURY TRIAL

          The Defendant hereby demands trial by jury in this action of all issues so triable.

                                      PRAYER FOR RELIEF

          WHEREFORE, the Defendant requests that this case be dismissed.




                                                   -6-
               Case 19-50756-BLS          Doc 4        Filed 12/02/19   Page 7 of 9



                                    AFFIRMATIVE DEFENSES

       40.     Paragraphs 1 through 39 are incorporated herein by reference.

       41.     Plaintiff fails to state a claim upon which relief can be granted.

       42.     All elements of a prima facie case under §§ 544, 547, 548(a), 550 and Cal. Civ.

Code § 3439, et seq. are not met.

       43.     At all relevant times, the Debtors were solvent.

       44.     Assuming, without conceding, that all of the elements of a prima facie case under

11 U.S.C. § 547(b) can be met, any and all transfers that the Defendant received are immune

from avoidance by virtue of 11 U.S.C. § 547(c).

       45.     To the extent established in discovery, and assuming, without conceding, that all

of the elements of a prima facie case under 11 U.S.C. § 547(b) are present, the Defendant has a

right of setoff under 11 U.S.C. § 553.

       46.     The Debtors received reasonably equivalent value for any payments made to the

Defendant.

       47.     At all times relevant, the Defendant acted in good faith.

       48.     Defendant reserves the right to assert additional defenses based upon further

investigation or discovery.

                                                        Respectfully submitted,

                                                        LEECH TISHMAN FUSCALDO &
                                                        LAMPL, LLC

Dated: December 2, 2019                           By: /s/ Gregory W. Hauswirth
                                                      Gregory W. Hauswirth (DE Bar No.5679)
                                                      1007 North Orange Street, 4th Floor
                                                      Wilmington, DE 19801
                                                      Telephone: 302.332.7181
                                                      Facsimile: 412.227.5551
                                                      ghauswirth@leechtishman.com
                                                      and
                                                      Patrick W. Carothers (PA Bar No. 85721)
                                                      Daniel P. Yeomans (PA Bar No. 323449)
                                                 -7-
Case 19-50756-BLS   Doc 4     Filed 12/02/19   Page 8 of 9



                               525 William Penn Place, 28th Floor
                               Pittsburgh, PA 15219
                               Telephone: 412-261-1600
                               Facsimile: 412-227-5551
                               pcarothers@leechtishman.com
                               dyeomans@leechtishman.com

                               Attorneys for Defendant, Christ Temple
                               Baptist Church




                        -8-
                   Case 19-50756-BLS             Doc 4         Filed 12/02/19      Page 9 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                         )
                                               )                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES,                 )
LLC, et al.,1                                  )                    Case No. 17-12560 (BLS)
                                               )                    (Jointly Administered)
                         Remaining Debtors.    )
________________________________________ )
MICHAEL GOLDERBG, as Liquidating Trustee )
of the Woodbridge Liquidation Trust, successor )                    Adversary Proceeding No. 19-50756
in interest to the estates of WOODBRIDGE       )                    (BLS)
GROUP OF COMPANIES, LLC, et al.,               )
                                               )
                         Plaintiff,            )                    JURY TRIAL DEMANDED
                                               )
                 v.                            )
                                               )
CHRIST TEMPLE BAPTIST CHURCH,                  )
                                               )
                         Defendant.            )
________________________________________ )

                                           NOTICE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been
served upon counsel of record this 2nd day of December 2019, by the Court's electronic mail
system and U.S. Mail, first class, postage prepaid, as follows:


                                     Andrew W. Caine, Esquire
                                    Bradford J. Sandler, Esquire
                                    Colin R. Robinson, Esquire
                              PACHULSKI STANG ZIEHL & JONES LLP
                                 919 North Market Street, 17th Floor
                                   Wilmington, DE 19899-8705

 (Attorneys for MICHAEL GOLDERBG, as Liquidating Trustee of the Woodbridge Liquidation
Trust, successor in interest to the estates of WOODBRIDGE GROUP OF COMPANIES, LLC, et
                                                al.)


                                                               /s/ Gregory W. Hauswirth

1
 The Remaining Debtors and the last four digits of their respective federal tax identification number are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.

                                                         -9-
